ORDER
The Court having considered the Consent to Suspension From the Practice of Law filed by the Attorney Grievance Commission of Maryland and the Respondent, Steven J. Weston, in which the Respondent consents to be suspended from the practice of law in Maryland for a period of two years dating from May 1, 1990 to correspond with his suspension in New Jersey, it is this 3rd day of July, 1990,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Steven J. Weston, is hereby suspended from the practice of law in Maryland for two (2) years dating from May 1, 1990 and he shall remain suspended beyond that time until he has been readmitted to the Bar of New Jersey following expiration of his suspension in that jurisdiction, and it is further
*62ORDERED that the Clerk of this Court shall remove the name of Steven J. Weston from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and Clerks of all judicial tribunals in the State, in accordance with Rule BV13.